Citation Nr: 0432541	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  97-14 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation for additional disability 
manifested by cerebrovascular accident under the provisions 
of 38 U.S.C.A. § 1151, and for service connection for 
cerebrovascular accident, claimed as secondary to service-
connected post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
in Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1970.  

In a February 2002 decision, the Board of Veterans' Appeals 
(Board) denied the veteran entitlement to compensation for 
additional disability manifested by cerebrovascular accident 
under the provisions of 38 U.S.C.A. § 1151, and for service 
connection for cerebrovascular accident, claimed as secondary 
to service-connected post-traumatic stress disorder (PTSD).  
He appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  

In a February 2003 order, the Court granted the parties' 
Joint Motion for Remand of the Board's February 2002 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
aforementioned decision and remanded the issues of 
entitlement to compensation for additional disability 
manifested by cerebrovascular accident under the provisions 
of 38 U.S.C.A. § 1151, and for service connection for 
cerebrovascular accident, claimed as secondary to service-
connected post-traumatic stress disorder, to the Board for 
issuance of a readjudication decision that takes into 
consideration and is in compliance with 38 U.S.C.A. 
§ 5103(a), as amended by the Veterans' Claims Assistance Act 
of 2000, Pub. L. No 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(VCAA).  

In August 2003, the Board remanded the case to the RO for 
compliance with the duty to assist and notification 
provisions of the VCAA.  By VA letter dated in January 2004, 
the RO notified the veteran of the duty to assist and 
notification provisions of the VCAA.  In April 2004, a 
supplemental statement of the case was issued, which 
contained the pertinent provisions of the VCAA, to include 
denial of the claim.  The case has since been returned to the 
Board for appellate determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

The Board notes that a private attorney represents the 
veteran.  On October 6, 2004, the Board issued a REMAND.  
This case was forwarded to the AMC, which declined 
jurisdiction based on representation by an attorney and 
returned the case to the Board rather than forward the case 
to the RO.  Thus, there was non-compliance with the remand.  
The Board is now re-issuing its REMAND and the case should be 
forwarded to the RO for compliance of the directives 
contained in this REMAND.  

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) is applicable in this case.  The Act and 
implementing regulations essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

The appellant, in additional argument in support of the 
appeal, incorrectly argues that the denial of service 
connection for a cerebral vascular accident (CVA), claimed as 
secondary to the veteran's service-connected post-traumatic 
stress disorder (PTSD) was initially denied in an August 2001 
supplemental statement of the case (SSOC).  The Board 
correctly notes that the issue was initially denied in a 
rating action, dated August 20, 2001, which was followed by 
the issuance of an SSOC, dated August 21, 2001.  However, the 
August 21, 2001, SSOC did not contain the pertinent 
provisions of the VCAA, nor had the veteran been advised of 
the duty to assist and notification provisions of the VCAA 
prior to the denial of the claim.  

The Board attempted to correct the above-mentioned procedural 
defects by remanding the case to the RO in August 2003 for 
full compliance with the provisions of the VCAA.  Pursuant to 
the directives of the remand, the RO, by VA letter dated in 
January 2004, informed the veteran which evidence VA will 
seek to provide and which evidence the veteran was to 
provide, and whether the documents referenced satisfied the 
information and evidence necessary to substantiate the claim.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the January 22, 2004, VA letter, the veteran was advised 
he had until March 22, 2004, to submit any additional 
evidence or information describing any needed information to 
support his claim.  If VA did not receive the information or 
evidence within that time, the RO would decide the claim 
based only on the evidence already received and any VA 
examinations or medical opinions.  He was further advised 
that if the information or evidence is received within one 
year from the date of the letter, i.e., by January 22, 2005, 
and the RO decides that the veteran is entitled to VA 
benefits, he may be awarded benefits from the date of the 
claim; if the information and evidence is not received within 
one year from the date of the letter, and the RO grants the 
claim, he would receive benefits, effective from the date the 
evidence and information is received.  See 38 U.S.C.A. 
§ 5102(c) (as amended by the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003)).  

In the veteran's case, as of March 22, 2004, no additional 
evidence was received at the RO.  In an April 2004 SSOC, the 
veteran was provided the pertinent provisions of the VCAA, as 
well as the law and regulations pertaining to his claim, and 
the SSOC notified him that, since no additional evidence had 
been received, the denial of the claim was continued and the 
case was returned to the Board.  

The appellant further argues on appeal that the notification 
and duty to assist provisions provided him pursuant to the 
Board's August 2003 remand directives were not adequately 
discussed, in that the RO's notification and duty to assist 
requirements under the VCAA must be specific and must be 
provided to the appellant prior to an unfavorable decision.  

In the recently decided case of Pelegrini v. Principi, 18 
Vet. App. 112 (2004), referred to as Pelegrini II, the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide notice "upon receipt" 
of a claim and "when" mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  Hence, for 
substantial compliance with Pelegrini II, the veteran must 
receive the VCAA content-complying notice.  Notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  
(1) inform the veteran about the information and evidence not 
of record that is necessary to substantiate the claim;  (2) 
inform the claimant about the information and evidence that 
VA will seek to provide;  (3) inform the veteran about the 
information and evidence the veteran is expected to provide; 
and  (4) request or tell the veteran to provide any evidence 
in the veteran's possession that pertains to the claim, or 
something to the effect that the veteran should "give us 
everything you've got pertaining to your claim."  See 
Pelegrini II.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification provisions 
contained therein.  In doing so, the 
letter should specifically explain what, 
if any, information (medical or lay 
evidence) is necessary to substantiate the 
claim of entitlement to compensation for 
additional disability manifested by 
cerebrovascular accident under the 
provisions of 38 U.S.C.A. § 1151, and for 
service connection for CVA, claimed as 
secondary to service-connected PTSD.  A 
general form letter, prepared by the RO, 
not specifically addressing benefits and 
entitlements at issue, is not acceptable.  
The letter should inform the veteran of 
which portion of the information and 
evidence is to be provided by the veteran 
and which part, if any, VA will attempt to 
obtain on behalf of the veteran.  

2.  The RO should undertake any 
additional development and complete any 
further procedural requirements necessary 
to comply with VCAA concerning the issue 
currently on appeal, to include 
entitlement to service connection for 
CVA, claimed as secondary to service-
connected PTSD.  

3.  The RO must review the claims file, 
including the February 2003 Joint Motion, 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A and 
38 C.F.R. § 3.159 are fully complied with 
and satisfied.  See Pelegrini II.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

4.  Thereafter, the RO should provide the 
veteran with a rating decision that 
addresses the issue of entitlement to 
compensation for additional disability 
manifested by cerebrovascular accident 
under the provisions of 38 U.S.C.A. 
§ 1151, and for service connection for 
CVA, claimed as secondary to service-
connected PTSD, to include in the 
consideration of secondary service 
connection whether there is additional 
disability of a nonservice-connected 
condition (CVA) due to aggravation by an 
established service-connected disorder 
(PTSD), see Allen v. Brown, 4 Vet. App. 
384 (1993).  RO personnel are advised 
that they are to make a determination on 
the issue currently being remanded based 
on the law and regulations in effect at 
the time of their decision, to include 
any further changes in VCAA and any other 
applicable legal precedent.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative also 
should be provided an SSOC.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


